I .ATTORNEY DISCIPLINARY PROCEEDING
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent filed five separate suits in the same court on the same date, which suits were identical in substance except for naming a different plaintiff, and then after obtaining what may have been considered a favorable judge, dismissed four of the suits and attempted to consolidate the claims of the newly dismissed plaintiffs into the lone remaining action. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Brian A. Eddington, Louisiana Bar Roll number 18879, be and he hereby is publicly reprimanded.
IT IS FURTHER.ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.